Exhibit 10.1


Kemper Corporation 2011 Omnibus Equity Plan
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
This PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is
made as of this ______ day of ___________, ____ (“Grant Date”) between KEMPER
CORPORATION, a Delaware corporation (“Company”), and «name» (“Award Holder”) for
an Award of an aggregate of «shares» («shares») restricted stock units (the
“RSUs”), each representing the right to receive one share of the Company’s
common stock (“Common Stock”) on the terms and conditions set forth in this
Agreement.
SIGNATURES
As of the date set forth above, the parties have accepted the terms of this
Agreement by signing this Agreement by an electronic signature, and each party
agrees that such signature shall not be denied legal effect, validity or
enforceability solely because it was submitted or executed electronically.
KEMPER CORPORATION         AWARD HOLDER
By: «CEO Signature and Title»    By: «name»


RECITALS
A.    The Board of Directors of the Company has adopted the Kemper Corporation
2011 Omnibus Equity Plan (“Plan”), including all amendments to date, to be
administered by the Compensation Committee of the Company’s Board of Directors
or any subcommittee thereof or other committee designated by the Board to
administer the Plan (“Committee”). Capitalized terms that are not defined herein
shall be defined in accordance with the Plan.
B.    The Plan authorizes the Committee to grant to selected employees,
directors and Third Party Service Providers of the Company or any Affiliate of
the Company awards of various types, including restricted stock units providing
the right to receive shares of Common Stock under specified terms and
conditions.
C.    Pursuant to the Plan, the Committee has determined that it is in the best
interest of the Company and its shareholders to grant the Award Holder an Award
of restricted stock units under the terms and conditions specified in this
Agreement as an inducement to remain in the service of the Company and an
incentive for increased effort during such service.
NOW, THEREFORE, the parties hereto agree as follows:
1.    Grant. The Company grants the RSUs to the Award Holder, subject to the
terms and conditions set forth in this Agreement. Except as otherwise set forth
herein, the RSUs shall not entitle the Award Holder to any rights of a
shareholder of Common Stock.




As of 2-26-16



--------------------------------------------------------------------------------






2.    Vesting and Forfeiture.
(a)    Restricted Period. Fifty percent (50%) of the RSUs shall be subject to
the vesting terms of Exhibit A and fifty percent (50%) of the RSUs shall be
subject to the vesting terms of Exhibit B. The RSUs shall be restricted during a
period (“Restricted Period”) that begins on the Grant Date and expires on the
date(s) that they vest in accordance with Exhibit A or B, as applicable
(“Vesting Date”), provided that the RSUs have not been forfeited pursuant to
Section E of such applicable Exhibit and:
(i)     the Award Holder is in Service (as hereafter defined) on the Vesting
Date; or
(ii) the Award Holder is Retirement Eligible (as hereafter defined) prior to the
date the Award Holder terminates Service and the Award Holder has not, at any
time prior to or on the Vesting Date, become an employee of a competitor of the
Company or any of its Affiliates or otherwise engaged in any activity that is
competitive with the Company or any of its Affiliates, as determined by the
Company in its sole discretion.
The RSUs will vest on the Vesting Date only to the extent provided in and in
accordance with the provisions of the applicable Exhibit.
(b)     Certain Definitions.
(i) “Service” means that the Award Holder is employed by, or a Third Party
Service Provider or member of the board of directors of, the Company or an
Affiliate.
(ii) “Retirement Eligible” means that the Award Holder has either attained age
60 and completed 10 years of Service as an Employee or attained age 65 and
completed 5 years of Service as an Employee.
3.     Conversion of RSUs; Issuance of Common Stock. Except as otherwise
provided in Section 8, the Company shall cause one share of Common Stock to be
issued, within the time period provided below, for each RSU that is vesting upon
the applicable Vesting Date.
Any issuance of Common Stock shall be subject to applicable tax withholding
obligations as described in Section 6 and shall be in book-entry form,
registered in the Award Holder’s name (or in the name of the Award Holder’s
Representative, as the case may be), in payment of whole RSUs. Except as
otherwise provided in Section 8, in no event shall the date that Common Stock is
issued to the Award Holder (“Settlement Date”) occur later than the first to
occur of (a) March 15th following the calendar year in which the Award Holder’s
RSUs are no longer subject to a substantial risk of forfeiture, as such term is
defined for purposes of Section 409A, or (b) ninety (90) days following the
applicable Vesting Date.
4.     Dividend Equivalents. If a cash dividend is declared and paid by the
Company with respect to the Common Stock during the Restricted Period, the Award
Holder shall be entitled to




As of 2-26-16



--------------------------------------------------------------------------------




receive a cash payment equal to the total cash dividend the Award Holder would
have received had the RSUs been actual shares of Common Stock, subject to
applicable tax withholding obligations as described in Section 6. The cash
payment shall be made on the date that the dividends are payable to holders of
Common Stock (“Dividend Payment Date”).  The rules of Treas. Reg. § 1.409A-3(d)
shall be applied in determining whether a cash payment is made on the Dividend
Payment Date.
5.    Fair Market Value of Common Stock. The fair market value (“Fair Market
Value”) of a share of Common Stock shall be determined for purposes of this
Agreement by reference to the closing price of a share of Common Stock as
reported by the New York Stock Exchange (or such other exchange on which the
shares of Common Stock are primarily traded) for the Grant Date or Vesting Date,
as applicable, or if no prices are reported for that day, the last preceding day
on which such prices are reported (or, if for any reason no such price is
available, in such other manner as the Committee in its sole discretion may deem
appropriate to reflect the fair market value thereof).
6.    Withholding of Taxes. The Award Holder acknowledges that the conversion of
the RSUs to Common Stock will result in the Award Holder being subject to income
taxes and payroll taxes, to the extent that payroll taxes have not previously
become due. The Company will deduct from the number of RSUs that are scheduled
to vest on the Vesting Date(s) whole shares of Common Stock having a Fair Market
Value equal to the amount determined by the Company to satisfy any applicable
minimum statutory withholding or other tax obligations that may arise upon such
vesting, and the Award Holder shall remit to the Company in cash any and all
applicable withholding taxes that exceed the amount available to the Company
using whole shares.
The Company shall withhold from any dividend equivalents paid during the
Restricted Period only the amounts the Company is required to withhold to
satisfy any applicable tax withholding requirements with respect to such
dividend equivalents based on minimum statutory withholding rates for federal
and state tax purposes, including any payroll taxes.
7.    Section 409A. The Company intends that the Award hereunder shall either be
exempt from the application of, or compliant with, the requirements of Section
409A and this Award Agreement shall be interpreted and administered in
accordance with such intent. In no event shall the Company and/or its Affiliates
be liable for any tax, interest or penalties that may be imposed on the Award
Holder (or the Award Holder’s estate) under Section 409A.
8.    Shares to be Issued in Compliance with Federal Securities Laws and Other
Rules. No shares of Common Stock issuable in settlement of the RSUs shall be
issued and delivered unless and until there shall have been full compliance with
all applicable requirements of the Securities Act of 1933, as amended (whether
by registration or satisfaction of exemption conditions), all applicable listing
requirements of the New York Stock Exchange (or such other exchange(s) or
market(s) on which shares of the same class are then listed) and any other
requirements of law or of any regulatory bodies having jurisdiction over such
issuance and delivery. The Company shall use its best efforts and take all
necessary or appropriate actions to assure that such full compliance on the part
of the Company is made. By signing this Agreement, the Award Holder represents
and warrants that none of the shares to be acquired in settlement of the RSUs
will be acquired with a view towards any sale, transfer or distribution of said
shares in violation of the Securities Act of




As of 2-26-16



--------------------------------------------------------------------------------




1933 as amended (“Act”), and the rules and regulations promulgated thereunder,
or any applicable “blue sky” laws, and that the Award Holder hereby agrees to
indemnify the Company in the event of any violation by the Award Holder of such
Act, rules, regulations or laws. The Company will use its best efforts to
complete all actions necessary for such compliance so that settlement can occur
within the period specified in Section 3; provided that if the Company
reasonably anticipates that settlement within such period will cause a violation
of applicable law, settlement may be delayed provided that settlement occurs at
the earliest date at which the Company reasonably anticipates that such
settlement will not cause a violation of applicable law, all in accordance with
Treas. Reg. § 1.409A-2(b)(7)(ii).
9.    No Assignment or Other Transfer. During the Restricted Period, neither
this Agreement, the RSU nor any rights and privileges granted hereby may be
transferred, assigned, pledged or hypothecated in any way, whether by operation
of the law or otherwise, except by will or the laws of descent and distribution.
Without limiting the generality of the preceding sentence, no rights or
privileges granted hereby may be assigned or otherwise transferred during the
Restricted Period to the spouse or former spouse of the Award Holder pursuant to
any divorce proceedings, settlement or judgment. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Agreement, the RSUs or
any other rights or privileges granted hereby contrary to the provisions hereof
shall be null and void and of no force or effect.
10.    Certain Adjustments. The provisions of Sections 4.4 and 19.2 of the Plan
relating to certain adjustments in the case of stock splits, reorganizations,
equity restructurings and similar matters described therein are hereby
incorporated in and made a part of this Agreement. Any such adjustments shall be
made by the Committee, whose determination as to what adjustments shall be made,
and the extent thereof, shall be final, binding and conclusive. No fractional
shares of Common Stock shall be issued under the Plan on any such adjustment.
11.    Participation by Award Holder in Other Company Plans. Nothing herein
contained shall affect the right of the Award Holder to participate in and
receive benefits under and in accordance with the then current provisions of any
retirement plan or employee welfare benefit plan or program of the Company or of
any Affiliate of the Company, subject in each case, to the terms and conditions
of any such plan or program.
12.    Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its Affiliates, expressed or
implied, to employ or contract for the services of the Award Holder, to restrict
the right of the Company or any of its Affiliates to discharge the Award Holder
or cease contracting for the Award Holder’s services or to modify, extend or
otherwise affect in any manner whatsoever, the terms of any employment agreement
or contract for services which may exist between the Award Holder and the
Company or any of its Affiliates.
13.    Agreement Subject to the Plan. The RSUs hereby granted are subject to,
and the Company and the Award Holder agree to be bound by, all of the terms and
conditions of the Plan, as the same may be amended from time to time hereafter
in accordance with the terms thereof, but no such amendment shall adversely
affect the Award Holder’s rights under this Agreement without




As of 2-26-16



--------------------------------------------------------------------------------




his or her prior written consent. To the extent that the terms or conditions of
this Agreement conflict with the terms or conditions of the Plan, the Plan shall
govern.
14.    Arbitration. Notwithstanding the terms of any other agreement in effect
between the parties, all disputes related to this Agreement or any RSUs granted
hereunder shall be submitted to final and binding arbitration with the American
Arbitration Association (“AAA”) pursuant to the AAA Employment Arbitration Rules
and Mediation Procedures (“AAA Rules”) as amended from time to time. A copy of
the AAA Rules is available to the Award Holder upon written request to the
Company’s Director of Human Resources at One East Wacker Drive, Chicago,
Illinois 60601 (or such other address as the Company may specify from time to
time), or may be obtained online at: www.adr.org.
To initiate arbitration, either party must file a Demand for Arbitration
(“Demand”) in the manner described in the AAA Rules. After a Demand has been
filed and served, either party may request that the dispute initially be
mediated pursuant to the AAA Rules, in which event such dispute shall be
mediated. If mediation does not fully resolve the dispute or if neither party
requests mediation, then the matter will be subject to arbitration before a
single arbitrator who shall have the power to award any types of legal or
equitable relief (other than punitive damages) available in a court of competent
jurisdiction, including, but not limited to, attorneys’ fees and costs, and all
defenses that would be applicable in a court of competent jurisdiction shall be
available. Unless provided otherwise in the arbitrator’s award, each party will
pay its own attorneys’ fees and costs. To the extent required by law or the AAA
Rules, all administrative costs of arbitration (including reimbursement of
filing fees) and the fees of the arbitrator will be paid by the Company. The
parties agree that no class action proceedings (or joinder or consolidation with
claims of any other person) may be brought in connection with this Agreement
without the written consent of both parties.
15.    Governing Law. This Agreement and any disputes hereunder shall be
governed by and interpreted in accordance with the laws of the State of
Delaware, without application of its conflicts of laws principles, and the
Federal Arbitration Act.
16.    Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the RSUs granted hereby and may not be
amended except in a writing signed by both the Company and the Award Holder. If
any provision of this Agreement is deemed invalid, it shall be modified to the
extent possible and minimally necessary to be enforceable, and, in any event,
the remainder of this Agreement will be in full force and effect.
17.    Forfeiture and Clawback of Award. Notwithstanding the terms regarding
vesting and forfeiture or any other provision set forth in this Agreement and as
a condition to the receipt of this Award, the rights, payments and benefits with
respect to this Award are subject to reduction, cancellation, forfeiture, or
recoupment by the Company if and to the extent required in accordance with
Company policy as in effect from time to time (“Company Policy”), and/or as
otherwise required by applicable law, rule or regulation of the Securities and
Exchange Commission, or rule or listing requirement of the New York Stock
Exchange as in effect from time to time (collectively with the Company Policy,
“Applicable Requirements”) in connection with an accounting restatement or under
such other circumstances as specified in the Applicable Requirements. Any




As of 2-26-16



--------------------------------------------------------------------------------




action taken under this provision shall be made pursuant to the Company’s
determination, which shall be final, binding and conclusive.
ADDITIONAL PROVISIONS APPLICABLE ONLY TO EXECUTIVE OFFICERS OF THE COMPANY:
18.    Stock Holding Period. The Award Holder agrees to hold the shares of
Common Stock acquired upon the vesting of the RSUs for a minimum of twelve
months following their Vesting Date. This holding period shall not apply to
shares of Common Stock withheld by the Company to settle tax liabilities related
to vesting, and as otherwise may be provided under the Company’s Stock Ownership
Policy.






As of 2-26-16



--------------------------------------------------------------------------------





EXHIBIT A
Vesting Schedule Based on Relative TSR
for Fifty Percent (50%) of RSUs Granted under Award Agreement
A. Definition of Terms:
“Additional Shares” means any shares of Common Stock to be issued to the Award
Holder on the Vesting Date in the event that the Company’s Relative TSR
Percentile Rank exceeds the Target Performance Level.
“Award Agreement” means the Performance-Based Restricted Stock Unit Award
Agreement to which this Exhibit is a part, pursuant to which an award of
performance-based RSUs has been granted.
“Company’s Relative TSR Percentile Rank” means the Company’s TSR Percentile Rank
relative to the companies in the Peer Group as certified by the Committee for
the Performance Period.
“Disability” means that the Award Holder either: (A) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months and, with
respect to an Award Holder who is an Employee, is receiving income replacement
benefits for a period of not less than three months under an accident and health
plan (e.g., a long term disability plan) covering Employees of the Company or
Affiliate that employs the Award Holder; or (B) has been determined to be
totally disabled by the Social Security Administration or Railroad Retirement
Board.
“Grant Date” is defined in the first paragraph of the Award Agreement.
“Peer Group” means the peer group approved by the Committee which shall be the
companies that comprised the S&P Supercomposite Insurance Index at the beginning
of the Performance Period (other than the Company), adjusted as of the end of
the Performance Period to remove any such companies which are no longer included
in the S&P Supercomposite Insurance Index as of the last day of the Performance
Period.
“Performance Period” means the three-year period starting on March 1 of the
calendar year in which the Grant Date occurs (“Start Date”) and ending on the
calendar day immediately preceding the three-year anniversary of the Start Date.
“Separation from Service” has the meaning ascribed to such term in IRC Section
409A.
“Target Performance Level” means the Company’s Relative TSR Percentile Rank at
the 50th percentile.
“Target Shares” means fifty percent (50%) of the total number of shares of
performance-based RSUs granted on the Grant Date, as specified in the first
paragraph of the Award Agreement.





--------------------------------------------------------------------------------




“TSR” means Total Shareholder Return as determined by the Committee for the
Performance Period.
“TSR Percentile Rank” means the percentile performance of the Company and each
of the companies in the Peer Group based on the TSR for such company as
determined by the Committee for the Performance Period.
“Vesting Date” means the date that the Committee certifies the Company’s
Relative TSR Percentile Rank, except as otherwise provided in Section E below.
B. Determination of Vesting Date Events:
As soon as practicable following the end of the Performance Period, the
Committee will determine the Company’s Relative TSR Percentile Rank in
accordance with the methodology described in the next section below. The
Company’s Relative TSR Percentile Rank will determine the number of Target
Shares that will vest or be forfeited on the Vesting Date, and the number of
Additional Shares, if any, that will be issued to the Award Holder on the
Vesting Date, as described below under “Vesting Determination.”
C. TSR Percentile Rank Calculation Methodology:
The Company’s Relative TSR Percentile Rank will be calculated in a two-step
process. First, the TSR will be calculated for the Company and each company in
the Peer Group. Then, the TSR Percentile Rank for the Company and each of the
companies in the Peer Group will be determined. The TSR and the TSR Percentile
Rank will be determined by the Committee in accordance with the formula and
methods approved by the Committee, as described below.
Formula for Calculating TSR
For purposes of this Exhibit, the TSR for the Company and each of the companies
comprising the Peer Group will be calculated as follows:
Ending Stock Price – Beginning Stock Price + Dividends Reinvested on all
Ex-Dividend Dates
Beginning Stock Price
Share Price Averaging Period
The beginning and ending stock prices in the above formula for TSR will be
calculated using a trailing average approach (i.e., average of the closing stock
prices for 20 consecutive trading days prior to the beginning and end of the
Performance Period).
Reinvestment of Dividends and Other Adjustments
The above TSR formula assumes that dividends are paid and reinvested into
additional shares of common stock on their ex-dividend dates. TSR will be
adjusted for stock dividends, stock splits, spin-offs and other corporate
changes having a similar effect.






As of 2-26-16



--------------------------------------------------------------------------------






Calculation of TSR Percentile Rank
The percentile performance for determining the TSR Percentile Rank will be
measured using the Microsoft Excel function PERCENTRANK.
D. Vesting Determination:
Except as otherwise provided in Section E, the RSUs held by the Award Holder
will vest, to the extent earned for the Performance Period, on the Vesting Date
only if the Award Holder has not had a Separation from Service prior to such
date. Once the Company’s Relative TSR Percentile Rank is determined by the
Committee, the Company will confirm the number of Target Shares that will vest
or be forfeited on the Vesting Date, and the number of Additional Shares, if
any, that will be issued to the Award Holder on the Vesting Date consistent with
the following provisions:
•
If the Company’s Relative TSR Percentile Rank is at the Target Performance
Level, 100% of the Target Shares will vest on the Vesting Date. If the Company’s
Relative TSR Percentile Rank is above the Target Performance Level, Additional
Shares will also be issued to the Award Holder on the Vesting Date. If the
Company’s Relative TSR Percentile Rank is less than the Target Performance
Level, some or all of the Target Shares will be forfeited.

•
The number of the Target Shares that will vest on the Vesting Date, and the
number of any Additional Shares that will be issued to the Award Holder on the
Vesting Date, will be determined in accordance with the table set forth below.
Any Target Shares that do not vest in accordance with the table will be
forfeited on the Vesting Date.

If the Company’s Relative TSR Percentile Rank for the Performance Period falls
between the percentile levels specified in the first column of the table, the
number of Shares that will vest or be granted or forfeited on the Vesting Date
shall equal the number corresponding to the percentage interpolated on a
straight-line basis.






Company’s Relative TSR Percentile Rank




Total Shares to Vest (and/or to be Granted) on Vesting Date as Percentage of
Target Shares


90th or Higher
200%
75th
150%
50th
100%
25th
50%
Below 25th
0%









As of 2-26-16



--------------------------------------------------------------------------------




E. Determination of Vesting in Case of Certain Terminations and Other Events:
Notwithstanding any contrary provisions of the Plan:
(1)    Retirement Eligible. (a) Except as otherwise provided in (1)(b) or
another subsection of this Section E, if the Award Holder is Retirement
Eligible, all RSUs held by the Award Holder will vest on the last day of the
Performance Period, to the extent earned for the Performance Period, in an
amount equal to the number of Target Shares that would vest in accordance with
the provisions of Sections A – D above, if any, multiplied by a fraction, the
numerator of which is the number of full months in the Performance Period during
which the Award Holder was actively in Service, and the denominator of which is
the total number of months in the Performance Period. A partial month worked
shall be counted as a full month if the Award Holder was actively working for
fifteen (15) days or more in that month. All RSUs that do not vest in accordance
with this provision shall be forfeited.
(b) If, on or prior to the last day of the Performance Period, the Award Holder
is Retirement Eligible and either (i) becomes an employee of a competitor of the
Company or any of its Affiliates or otherwise engages in any activity that is
competitive with the Company or any of its Affiliates, as determined by the
Company in its sole discretion, or (ii) the Award Holder’s Service is terminated
for Substantial Cause, then any of the RSUs that are restricted on the date of
such employment, activity or termination shall be forfeited to the Company.
(2)    Termination on Death or Disability. The Vesting Date shall be the date of
the Award Holder’s death or Disability if the Award Holder dies or becomes
Disabled prior to the three-year anniversary of the Grant Date: (i) while in
Service; or (ii) after terminating Service if the Award Holder (A) was
Retirement Eligible on the date of such termination of Service for a reason
other than Substantial Cause, and (B) had not, at any time prior to the date of
the Award Holder’s death or Disability, become an employee of a competitor of
the Company or any of its Affiliates or otherwise engaged in any activity that
is competitive with the Company or any of its Affiliates, as determined by the
Company in its sole discretion. On such Vesting Date: (a) the Performance Period
shall be deemed to have been completed; (b) a number of RSUs shall vest in an
amount equal to the number of Target Shares multiplied by a fraction, the
numerator of which is the number of full months in the Performance Period during
which the Award Holder was actively in Service, and the denominator of which is
the total number of months in the original Performance Period (a partial month
worked shall be counted as a full month if the Award Holder was actively in
Service for fifteen (15) days or more in that month); (c) no Additional Shares
shall be issued to the Award Holder; and (d) all RSUs that do not vest in
accordance with this provision shall be forfeited.
(3)    Termination on Divestiture. In the event that, prior to the three-year
anniversary of the Grant Date, the Award Holder is no longer employed by the
Company or an Affiliate upon and as result of the divestiture by the Company of
its controlling interest in the Award Holder’s Employer, or other cessation of
the Company’s control of such Employer, the Performance Period and vesting
determination set forth in Sections A – D above shall be deemed revised as
follows, provided that the Award Holder does not otherwise continue in Service
with the Company or another Affiliate:




As of 2-26-16



--------------------------------------------------------------------------------




•
The Performance Period shall be deemed revised to end on the effective date of
such divestiture or cessation of control (“Vesting Date”);

•
The Company’s Relative TSR Percentile Rank will be determined for such truncated
Performance Period by the Committee in accordance with the methodology set forth
above.

•
The Target Shares will vest or be forfeited on the Vesting Date in accordance
with the table set forth below, but no Additional Shares will be issued to the
Award Holder; and

•
If the Company’s Relative TSR Percentile Rank for the truncated Performance
Period falls between the percentile levels specified in the first column of the
table set forth below, the number of Target Shares that will vest on the Vesting
Date shall equal the number corresponding to the percentage interpolated on a
straight-line basis from the percentages specified in the second column of the
table.



Company’s Relative TSR Percentile Rank




Total Shares to Vest on Vesting Date as Percentage of Target Shares
50th or Higher
100%
25th
50%
Below 25th
0%



(4)    Other Termination of Service. If the Award Holder ceases to be in Service
prior to the Vesting Date (including, without limitation, by reason of a
divestiture or cessation of control of an Affiliate), and is not Retirement
Eligible, under circumstances other than those set forth in the foregoing
subsections (1) – (3) of this Section E, all unvested RSUs held by the Award
Holder shall be forfeited to the Company on the date of such cessation of
Service, and no Additional Shares shall be issued to the Award Holder.
(5)    Leave of Absence. In the event that the Award Holder is on an approved
Leave of Absence (other than a short-term disability leave) at the end of the
Performance Period or takes such a leave of absence at any time during the
Performance Period, then the RSUs will vest, forfeit or be granted, as
applicable, to the extent earned for the Performance Period, in an amount equal
to the number of Target Shares that would vest and the number of Additional
Shares that would be issued in accordance with the provisions of Sections A – D
above, if any, multiplied by a fraction, the numerator of which is the number of
full months in the Performance Period during which the Award Holder was an
active Employee not on such leave of absence and the denominator of which is the
total number of months in the Performance Period.
(6)    Change of Control. This Award may be subject to termination or early
vesting in connection with a Change in Control in accordance with the provisions
of Section 18.3 of the Plan.
F. Interpretations Related to Calculations and Determinations Related to
Performance:




As of 2-26-16



--------------------------------------------------------------------------------




(1)    Interpretations. The Company shall have the reasonable discretion to
interpret or construe ambiguous, unclear or implied terms applicable to this
Award Agreement, and to make any findings of fact necessary to make a
calculation or determination hereunder.
(2)    Disagreements. A decision made in good faith by the Company shall govern
and be binding in the event of any dispute regarding a method of calculation of
performance or a determination of vesting or forfeiture in connection with this
Award.
(3)    Method of Calculating Final Number of Vested or Forfeited Target Shares.
The following methods shall apply in determining the number of Target Shares
that will vest or be forfeited on the Vesting Date pursuant to Section D above.
As a general rule, the determination for performance that falls between
Percentile Rank points in the table in Section D above would be interpolated on
a straight-line basis, as stated in Section D.
Specifically, the formula to be used to calculate the final number of Target
Shares that will vest or be forfeited is as follows:
•
For TSR performance between the 25th & 50th Percentile Ranks, the number of
Target Shares that will vest as a % of the total number of Target Shares equals:
50% + [(Actual Percentile Rank - 25)/50]%

•
For TSR performance between the 50th & 75th Percentile Ranks, the number of
Target Shares that will vest as a % of the total number of Target Shares equals:
100% + [(Actual Percentile Rank - 50)/50]%

•
For TSR performance between the 75th & 90th Percentile Ranks, the number of
Target Shares that will vest as a % of the total number of Target Shares equals:
150% + [(Actual Percentile Rank - 75)/30]%

Note that since the interval between the 75th & 90th Percentile Rank is shorter
(15 percentiles) compared to the other quadrants (25 percentiles), the vesting
result for this particular quadrant would be higher compared to the other
quadrants.
(4)    Rounding Conventions.
•
Regarding rounding of TSRs, percentages for each company in the Peer Group shall
be computed to two decimal points, i.e., XX.XX%)

•
Regarding TSR Percentile Rank, the percentile rankings for each company in the
Peer Group shall be rounded to the nearest percentage (e.g., 85% rather than
85.4166666%) before calculating the linearly interpolated payout, and the final
payout percentage shall be rounded to the nearest percentage (e.g., 183% rather
than 183.333333%).

•
Target Shares that will vest and any Additional Shares that will result from the
application of the methods and formula set forth in the foregoing subsection F





As of 2-26-16



--------------------------------------------------------------------------------




(3) and Section D above shall only be paid out in whole shares. Any fractional
shares that would otherwise result from such application shall be rounded down
to the nearest whole number of shares.




As of 2-26-16



--------------------------------------------------------------------------------




EXHIBIT B
Vesting Schedule Based on Operational Metric
for Fifty Percent (50%) of RSUs Granted under Award Agreement
A. Definition of Terms:
“Additional Shares” means any shares of Common Stock to be issued to the Award
Holder on the Vesting Date in the event that the Company’s Operational
Performance Results exceed the Target Performance Level.
“Award Agreement” means the Performance-Based Restricted Stock Unit Award
Agreement to which this Exhibit is a part, pursuant to which an award of
performance-based RSUs has been granted.
“Disability” means that the Award Holder either: (A) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months and, with
respect to an Award Holder who is an Employee, is receiving income replacement
benefits for a period of not less than three months under an accident and health
plan (e.g., a long term disability plan) covering Employees of the Company or
Affiliate that employs the Award Holder; or (B) has been determined to be
totally disabled by the Social Security Administration or Railroad Retirement
Board.
“Grant Date” is defined in the first paragraph of the Award Agreement.
“Operational Performance Results” means the Company’s Adjusted Return on Equity
as defined in Section C below and certified by the Committee for the Performance
Period.
“Performance Period” means the three-year period ending on the December 31
immediately preceding the three-year anniversary of the Grant Date.
“Separation from Service” has the meaning ascribed to such term in Section 409A.
“Target Shares” means fifty percent of the total number of shares of
performance-based RSUs granted on the Grant Date, as specified in the first
paragraph of the Award Agreement.
“Vesting Date” means the date that the Committee certifies the Operational
Performance Results, except as otherwise provided in Section E below.
B. Determination of Vesting Date Events:
As soon as practicable following the end of the Performance Period, the
Committee will determine the Company’s Operational Performance Results in
accordance with the methodology described in the next section below. The
Company’s Operational Performance Results will determine the number of Target
Shares that will vest or be forfeited on the Vesting Date, and the number of
Additional




As of 2-26-16



--------------------------------------------------------------------------------




Shares, if any, that will be issued to the Award Holder on the Vesting Date, as
described below under “Vesting Determination.”
C. Operational Performance Calculation Methodology:
The following table shows the Maximum, Target and Threshold Performance Levels
for the Company’s Operational Performance Results:


Level of Achievement for Performance Period


Operational Performance Results


Total Shares to Vest (and/or be Granted) on Vesting Date as Percentage of Target
Shares


Maximum
 
200%
Target
 
100%
Threshold
 
50%
Below Threshold
 
0%



At the conclusion of the Performance Period, the Committee will determine the
Company’s Operational Performance Results in accordance with the formula and
methods described below, including consideration of whether the Company’s Ratio
of Debt to Total Capitalization at the end of the Performance Period exceeds
35%.
Formula for Calculating Operational Performance Results
For purposes of this Exhibit, the Operational Performance Results for the
Company will be calculated as follows:
Adjusted Return on Equity shall be computed by dividing the sum of Adjusted Net
Income for each of the three years in the Performance Period by the sum of the
Adjusted Average Shareholders’ Equity for each of the three years.
Adjusted Net Income is defined as Net Income as reported in the Company’s
financial statements for the respective year, adjusted to take into account the
after-tax impacts of the following items, to the extent the Committee deems them
not indicative of the Company’s core operating performance:
(i)
adjust the amount of Actual CAT Losses and LAE to equal Expected CAT Losses;

(ii)
adjust Net Realized Gains on Sales of Investments and Net Impairment Losses
Recognized in Earnings to equal Expected Net Realized Gains on Sales of
Investments and Expected Net Impairment Losses Recognized in Earnings;





As of 2-26-16



--------------------------------------------------------------------------------




(iii)
significant unusual judgments or settlements in connection with the Company’s
legal contingencies or benefit plans; and

(iv)
additional significant unusual or nonrecurring items as permitted by the Plan.

Adjusted Average Shareholders’ Equity is defined as the simple average of Total
Shareholders’ Equity as reported in the Company’s financial statements for the
beginning and end of year for each year in the Performance Period, adjusted to
take into account the after-tax impacts of the following items, to the extent
the Committee deems them not indicative of the Company’s core operating
performance:
(i)
Unrealized Gains and Losses on Fixed Maturity Securities from Adjusted
Shareholders Equity;

(ii)
the modifications made in calculating Adjusted Net Income; and

(iii)
additional significant unusual or nonrecurring items as permitted by the Plan.

Actual CAT Losses and LAE means the actual Catastrophe Losses and associated
Loss Adjustment Expenses, including catastrophe reserve development, as reported
in the Management Reports.
Expected CAT Losses, Expected Net Realized Gains on Sales of Investments, and
Expected Net Impairment Losses Recognized in Earnings means the amounts
specified in the Management Reports as “Planned” or “Expected” for the 2016
Annual Performance Period for, respectively, (A) Catastrophe Losses and
associated Loss Adjustment Expenses, including catastrophe reserve development,
(B) Net Realized Gains on Sales of Investments, and (C) Net Impairment Losses
Recognized in Earnings.
Management Reports means the Hyperion reports, or their reporting equivalent,
prepared by the Company for the relevant Plan Year or other time period.
Unrealized Gains and Losses on Fixed Maturity Securities means the Unrealized
Gains and Losses on Fixed Maturity Securities as reported in the Management
Reports.
D. Vesting Determination:
Except as otherwise provided in Section E, the RSUs held by the Award Holder
will vest, to the extent earned for the Performance Period, on the Vesting Date
only if the Award Holder has not had a Separation from Service prior to such
date.
Once the Company’s Operational Performance Results are determined by the
Committee, the Company will confirm the number of Target Shares that will vest
or be forfeited on the Vesting Date, and the number of Additional Shares, if
any, that will be issued to the Award Holder on the Vesting Date consistent with
the following provisions:
•
If the Company’s Operational Performance Results are at or above the Target
Performance Level, 100% of the Target Shares will vest on the Vesting Date. If
the Company’s Operational Performance Results are above the Target Performance
Level, Additional Shares will also





As of 2-26-16



--------------------------------------------------------------------------------




be issued to the Award Holder on the Vesting Date. If the Company’s Operational
Performance Results are less than the Target Performance Level, some or all of
the Target Shares will be forfeited.
•
The number of the Target Shares that will vest on the Vesting Date, and the
number of any Additional Shares that will be issued to the Award Holder on the
Vesting Date, will be determined in accordance with the table set forth in
Section C above. Any Target Shares that do not vest in accordance with the table
will be forfeited on the Vesting Date.

E. Determination of Vesting in Case of Certain Terminations and Other Events:
Notwithstanding any contrary provisions of the Plan:
(1)    Retirement Eligible. (a) Except as otherwise provided in (1)(b) or
another subsection of this Section E, if the Award Holder is Retirement
Eligible, all RSUs held by the Award Holder will vest on the last day of the
Performance Period, to the extent earned for the Performance Period, in an
amount equal to the number of Target Shares that would vest in accordance with
the provisions of Sections A – D above, if any, multiplied by a fraction, the
numerator of which is the number of full months in the Performance Period during
which the Award Holder was actively in Service, and the denominator of which is
the total number of months in the Performance Period. A partial month worked
shall be counted as a full month if the Award Holder was actively working for
fifteen (15) days or more in that month. All RSUs that do not vest in accordance
with this provision shall be forfeited.
(b) If, on or prior to the last day of the Performance Period, the Award Holder
is Retirement Eligible and either (i) becomes an employee of a competitor of the
Company or any of its Affiliates or otherwise engages in any activity that is
competitive with the Company or any of its Affiliates, as determined by the
Company in its sole discretion, or (ii) the Award Holder’s Service is terminated
for Substantial Cause, then any of the RSUs that are restricted on the date of
such employment, activity or termination shall be forfeited to the Company.
(2)    Termination on Death or Disability. The Vesting Date shall be the date of
the Award Holder’s death or Disability if the Award Holder dies or becomes
Disabled prior to the three-year anniversary of the Grant Date: (i) while in
Service; or (ii) after terminating Service if the Award Holder (A) was
Retirement Eligible on the date of such termination of Service for a reason
other than Substantial Cause, and (B) had not, at any time prior to the date of
the Award Holder’s death or Disability, become an employee of a competitor of
the Company or any of its Affiliates or otherwise engaged in any activity that
is competitive with the Company or any of its Affiliates, as determined by the
Company in its sole discretion. On such Vesting Date: (a) the Performance Period
shall be deemed to have been completed; (b) a number of RSUs shall vest in an
amount equal to the number of Target Shares multiplied by a fraction, the
numerator of which is the number of full months in the Performance Period during
which the Award Holder was actively in Service, and the denominator of which is
the total number of months in the original Performance Period (a partial month
worked shall be counted as a full month if the Award Holder was actively in
Service for fifteen (15) days or more in that month); (c) no Additional Shares
shall be issued to the Award Holder; and (d) all RSUs that do not vest in
accordance with this provision shall be forfeited.




As of 2-26-16



--------------------------------------------------------------------------------




(3)    Termination on Divestiture. In the event that, prior to the three-year
anniversary of the Grant Date, the Award Holder is no longer employed by the
Company or an Affiliate upon and as result of the divestiture by the Company of
its controlling interest in the Award Holder’s Employer, or other cessation of
the Company’s control of such Employer, the Performance Period and vesting
determination set forth in Sections A – D above shall be deemed revised as
follows, provided that the Award Holder does not otherwise continue in Service
with the Company or another Affiliate:
•
The Performance Period shall be deemed revised to end on the effective date of
such divestiture or cessation of control (“Vesting Date”);

•
The Company’s Operational Performance Results will be determined for such
truncated Performance Period by the Committee in accordance with the methodology
set forth above.

•
The Target Shares will vest or be forfeited on the Vesting Date in accordance
with the table set forth below, but no Additional Shares will be issued to the
Award Holder; and

•
If the Company’s Operational Performance Results for the truncated Performance
Period fall between the percentile levels specified in the first column of the
table set forth below, the number of Target Shares that will vest on the Vesting
Date shall equal the number corresponding to the percentage interpolated on a
straight-line basis from the percentages specified in the second column of the
table.



Company’s Operational Performance Results




Total Shares to Vest on Vesting Date as Percentage of Target Shares
Target
100%
Threshold
50%
Below Threshold
0%



(4)    Other Termination of Service. If the Award Holder ceases to be in Service
prior to the Vesting Date (including, without limitation, by reason of a
divestiture or cessation of control of an Affiliate), and is not Retirement
Eligible, under circumstances other than those set forth in the foregoing
subsections (1) – (3) of this Section E, all unvested RSUs held by the Award
Holder shall be forfeited to the Company on the date of such cessation of
Service, and no Additional Shares shall be issued to the Award Holder.
(5)    Leave of Absence. In the event that the Award Holder is on an approved
Leave of Absence (other than a short-term disability leave) at the end of the
Performance Period or takes such a leave of absence at any time during the
Performance Period, then the RSUs will vest, forfeit or be granted, as
applicable, to the extent earned for the Performance Period, in an amount equal
to the number of Target Shares that would vest and the number of Additional
Shares that would be issued in accordance with the provisions of Sections A – D
above, if any, multiplied by a fraction, the numerator of which is the number of
full months in the Performance Period during which the




As of 2-26-16



--------------------------------------------------------------------------------




Award Holder was an active Employee not on such leave of absence and the
denominator of which is the total number of months in the Performance Period.
(6)    Change of Control. This Award may be subject to termination or early
vesting in connection with a Change in Control in accordance with the provisions
of Section 18.3 of the Plan.
F. Interpretations Related to Calculations and Determinations Related to
Performance:
(1)    Interpretations. The Company shall have the reasonable discretion to
interpret or construe ambiguous, unclear or implied terms applicable to this
Award Agreement, and to make any findings of fact necessary to make a
calculation or determination hereunder.
(2)    Disagreements. A decision made in good faith by the Company shall govern
and be binding in the event of any dispute regarding a method of calculation of
performance or a determination of vesting or forfeiture in connection with this
Award.
(3)    Method of Calculating Final Number of Vested or Forfeited Target Shares.
The number of Target Shares that will vest or be forfeited on the Vesting Date
pursuant to Section D above for performance that falls between the percentage
points specified in the second column of the table in Section C above shall be
interpolated on a straight-line basis.
(4)    Rounding Conventions.
•
Regarding rounding of results, percentages shall be computed to one decimal
point, i.e., XX.X%)

•
Target Shares that will vest and any Additional Shares that will result from the
application of the methods in the foregoing subsection F(3) and Section D above
shall only be paid out in whole shares. Any fractional shares that would
otherwise result from such application shall be rounded down to the nearest
whole number of shares.





As of 2-26-16

